Citation Nr: 1638393	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-47 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increased initial ratings for chronic ligamentous strain of the lumbar spine.  

2.  Entitlement to a higher initial rating than the 10 percent assigned for degenerative arthritis of the left knee joint. 

3.  Entitlement to a higher initial rating than the 10 percent assigned for hypertensive heart disease.

4.  Entitlement to a higher initial rating than the 10 percent assigned for hypertension. 

5.  Entitlement to increased initial ratings for hypertensive chronic headache.  

6.  Entitlement to a compensable initial rating for status post appendectomy with scar.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for acne.

9.  Entitlement to service connection for chronic ligamentous strain of the left shoulder.    


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to February 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the Board before the undersigned Veterans Law Judge (VLJ) in April 2014. 
The appealed issues were remanded by the Board in November 2014 for additional development.  They now return to the Board for further review.  That same Board decision denied entitlement to a higher disability rating for tinnitus.

In a September 2015 decision, the Appeals Management Center granted service connection for arthritis of the right knee.  Accordingly, the benefit sought has been granted and that issue is no longer before the Board.

The record before the Board consists of and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDING OF FACT

In May 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn his appeal on all issues presented to the Board; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


